Appeal from an order of the Supreme Court at Special Term, entered January 14, 1952, in New York County, which granted a motion by plaintiff for an order (1) dismissing defendant’s defenses, counterclaims and setoffs, without leave to amend and (2) striking out portions of the answer.
Order modified to the extent of permitting the defendant to serve an amended pleading with respect to the first affirmative defense, and as so modified affirmed, with $20 costs and disbursements to the respondent. We do not at this time pass upon the legal sufficiency of any such contemplated amendment.